UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2015 – December 31, 2015 Item 1: Reports to Shareholders Annual Report | December 31, 2015 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles : Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Tax-Managed Balanced Fund. 9 Tax-Managed Capital Appreciation Fund. 73 Tax-Managed Small-Cap Fund. 94 Your Fund’s After-Tax Returns. 117 About Your Fund’s Expenses. 118 Glossary. 120 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2015 Total Returns Vanguard Tax-Managed Balanced Fund 2.35% Tax-Managed Balanced Composite Index 2.19 Mixed-Asset Target Allocation Moderate Funds Average -2.26 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Capital Appreciation Fund Admiral™ Shares 1.68% Institutional Shares 1.71 Russell 1000 Index 0.92 Multi-Cap Core Funds Average -2.29 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Vanguard Tax-Managed Small-Cap Fund Admiral Shares -1.85% Institutional Shares -1.80 S&P SmallCap 600 Index -1.97 Small-Cap Core Funds Average -5.21 Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Y our Fund’s Performance at a Glance December 31, 2014, Through December 31, 2015 Distributions Per Share Starting Ending Share Share Income Capital Price Price Dividends Gains Vanguard Tax-Managed Balanced Fund $26.79 $26.86 $0.554 $0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $103.82 $103.75 $1.752 $0.000 Institutional Shares 51.59 51.55 0.891 0.000 Vanguard Tax-Managed Small-Cap Fund Admiral Shares $45.78 $44.37 $0.560 $0.000 Institutional Shares 45.88 44.47 0.580 0.000 1 Chairman’s Letter Dear Shareholder, The year ended December 31, 2015, was a tumultuous one for the world’s financial markets. Not immune to the volatility, the broad U.S. stock market navigated a bumpy road to slight gains. Growth stocks outpaced their value counterparts, while large-capitalization stocks exceeded mid-caps and small-caps. Among U.S. bonds, tax-exempt issues were some of the standout performers . Against this backdrop, Vanguard Tax-Managed Balanced Fund—which is invested about 50% in stocks and about 50% in tax-exempt bonds—returned 2.35% for the 12 months. Vanguard Tax-Managed Capital Appreciation Fund, which invests in large- and mid-cap stocks, returned 1.68%. Reflecting weakness in small-cap stocks, Vanguard Tax-Managed Small-Cap Fund returned –1.85%. (All returns are for Admiral Shares.) The funds’ returns were consistent with those of their benchmark indexes. As they did in 2014, each of the funds posted results that were notably better than the average returns of their peers. The funds also continued to meet their tax-management objective, as they have since their inception. You may wish to review the table later in this report that shows the funds’ after-tax returns for the past one, five, and ten years. 2 Despite troubles, U.S. stocks eked out a seventh year of gains U.S. stocks returned 0.48% for the year ended December 31, 2015. Although the broad market recorded its worst performance since 2008, it still posted gains for the seventh straight calendar year when dividends are factored into returns. Stocks rose modestly over the first half of the year but slid in August and September as concerns mounted that China’s economic slowdown would spread globally. Falling oil and commodity prices also affected economies and markets across the world for better or worse. Central banks in Europe and Asia bolstered their stimulus efforts against weak growth and low inflation. And in December, the Federal Reserve ended months of uncertainty when it raised the target for short-term interest rates to 0.25%–0.5%. International stocks returned about –5%, restrained by the U.S. dollar’s strength against many foreign currencies. Emerging markets fared the worst. U.S. bonds ended the year with a slender advance The broad U.S. taxable bond market returned 0.55% for the 12 months; income accounted for the modestly positive result. The yield of the 10-year Treasury note ended December at 2.30%, up from 2.19% a year earlier. (Bond prices and yields move in opposite directions.) Market Barometer Average Annual Total Returns Periods Ended December 31, 2015 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 0.92% 15.01% 12.44% Russell 2000 Index (Small-caps) -4.41 11.65 9.19 Russell 3000 Index (Broad U.S. market) 0.48 14.74 12.18 FTSE All-World ex US Index (International) -4.72 2.04 1.48 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 0.55% 1.44% 3.25% Barclays Municipal Bond Index (Broad tax-exempt market) 3.30 3.16 5.35 Citigroup Three-Month U.S. Treasury Bill Index 0.03 0.02 0.04 CPI Consumer Price Index 0.73% 1.00% 1.53% 3 Investors focused on the Fed’s stance on short-term interest rates and alternately embraced or avoided safe-haven assets depending on the stock market’s strength. International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned –6.02%, reduced by the dollar’s strength against many foreign currencies. Without this currency effect, returns were modestly positive. Although the Fed raised its target for short-term interest rates in mid-December to 0.25%–0.5%, returns for money market funds and savings accounts remained limited by the 0%–0.25% levels in place for much of the past seven years. Tax-exempt bonds were in favor, while small-cap stocks were not Vanguard’s three tax-managed funds share a tax-efficient objective, while offering exposure to different areas of the market. The funds’ advisors—Vanguard’s Equity Index Group and Fixed Income Group—use various portfolio management strategies to minimize the funds’ taxable gains, while deviating as little as possible from an indexing strategy. In 2015, the Tax-Managed Balanced Fund benefited from its exposure to tax-exempt municipal bonds, which generally fared better than their taxable counterparts. The fund’s bond portion returned about 3%, more than 2 percentage points ahead of the broad U.S. taxable bond market. Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.12% — 0.88% Tax-Managed Capital Appreciation Fund 0.12 0.08% 1.21 Tax-Managed Small-Cap Fund 0.12 0.08 1.29 The fund expense ratios shown are from the prospectus dated April 29, 2015, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the funds’ expense ratios were: for the Tax-Managed Balanced Fund, 0.11%; for the Tax-Managed Capital Appreciation Fund, 0.11% for Admiral Shares and 0.07% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.11% for Admiral Shares and 0.07% for Institutional Shares. Peer group expense ratios are derived from data provided by Lipper, a Thomson Reuters Company, and capture information through year-end 2014. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; and for the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 Muni bonds had also fared well in 2014 as some states have shown improvement in their financial situations. The fixed income portion of the balanced fund is concentrated in high-quality municipal securities with an average maturity expected to be between 7 and 12 years. At least three-quarters of the municipal bonds purchased by the fund will be rated in one of the top three credit-rating categories, as determined by an independent bond-rating agency. On the equity side, the Tax-Managed Balanced Fund also got a lift from its exposure to some of the largest U.S. stocks. The equity portion of the fund closely follows the Russell 1000 Index, which includes the biggest U.S. corporations as well as some mid-cap stocks. A handful of “mega-cap” stocks recorded outsized gains in 2015, a trend that also helped the Tax-Managed Capital Appreciation Fund. That fund, too, tracks the performance of the Russell 1000 Total Returns Ten Years Ended December 31, 2015 Average Annual Return Tax-Managed Balanced Fund 6.25 % Tax-Managed Balanced Composite Index 6.51 Mixed-Asset Target Allocation Moderate Funds Average 4.52 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Capital Appreciation Fund Admiral Shares 7.43 % Russell 1000 Index 7.40 Multi-Cap Core Funds Average 5.81 Multi-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Tax-Managed Small-Cap Fund Admiral Shares 8.05 % S&P SmallCap 600 Index 8.01 Small-Cap Core Funds Average 5.81 Small-Cap Core Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 Index. While giant stocks found favor, small- and mid-cap stocks were, for the most part, out of favor. The Tax-Managed Small-Cap Fund, which tracks the performance of the S&P SmallCap 600 Index, ended with its first negative annual return since 2008. As an experienced investor knows, various market segments frequently swap leadership positions from one period to another. It’s impossible to know for certain which category—small-cap, mid-cap, large-cap, value, growth, domestic, international—may be the top-performer in any given year. This alternating leadership is one of the reasons that we counsel that broad global diversification is generally the best course for investors. Over the past decade, the funds outshined peers For the ten years ended December 31, 2015, Vanguard’s tax-managed funds posted average annual returns ranging from about 6% for the Balanced Fund Vanguard’s outlook for investors: Not bearish, but cautious In Vanguard’s recently published global economic and investment outlook, Global Chief Economist Joseph Davis and his team discuss various market and economic events 2016 may bring, along with challenges and opportunities for investors. Our forecast includes “frustratingly fragile” economic growth and more modest long-term returns from the global stock and bond markets. The report cautions that for the decade ending 2025, returns for a balanced portfolio are likely to be moderately below historical averages. Our simulations indicate that the average annualized returns of a 60% equity/40% bond portfolio for the decade are most likely to be centered in the 3%–5% range after inflation, below the actual average after-inflation return of 5.5% for the same portfolio since 1926. Even so, Vanguard’s steadfast belief in its principles for investing success—focusing on clear goals, a suitable asset allocation, low costs, and long-term discipline—remains unchanged. For more information about our expectations and the probability of various outcomes, see Vanguard’s Economic and Investment Outlook , available at vanguard.com/research. IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model ® (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. Distribution of return outcomes from VCMM, derived from 10,000 simulations for U.S. equity returns and fixed income returns. Simulations as of September 30, 2015. Results from the model may vary with each use and over time. For more information, please see page 7. 6 to about 8% for the Small-Cap Fund. These returns were in line with the funds’ benchmarks, and all three funds outpaced the average returns of their peers. Vanguard’s Equity Index Group and Fixed Income Group deserve credit for the funds’ success in delivering results in line with their indexes and meeting their tax-management objectives. Unlike many of their peers, our tax-managed funds have never distributed capital gains to shareholders. We believe the advisors will continue this record, as they manage each fund with tax consequences in mind. To reach your long-term goals, be realistic and try to save more Although there have been times when it felt as if stocks and bonds were riding a roller coaster, the markets have generally risen in recent years. The broad global stock market in particular has posted some impressive gains since its turnaround began in 2009. But 2015 served as a reminder that markets aren’t always favorable. The U.S. stock and bond markets were barely positive, and international stocks and unhedged bonds finished in the red. In Vanguard’s recently updated long-term look at the economy and markets, our global economists explain why they expect economic growth to remain “frustratingly fragile,” and why their outlook for stock and bond markets is the most guarded since 2006. (For more details, see the box on page 6 and Vanguard’s Economic and Investment Outlook , available at vanguard.com/research.) IMPORTANT: The projections or other information generated by the Vanguard Capital Markets Model (VCMM) regarding the likelihood of various investment outcomes are hypothetical in nature, do not reflect actual investment results, and are not guarantees of future results. VCMM results will vary with each use and over time. The VCMM projections are based on a statistical analysis of historical data. Future returns may behave differently from the historical patterns captured in the VCMM. More important, the VCMM may be underestimating extreme negative scenarios unobserved in the historical period on which the model estimation is based. The VCMM is a proprietary financial simulation tool developed and maintained by Vanguard’s primary investment research and advice teams. The model forecasts distributions of future returns for a wide array of broad asset classes. Those asset classes include U.S. and international equity markets, several maturities of the U.S. Treasury and corporate fixed income markets, international fixed income markets, U.S. money markets, commodities, and certain alternative investment strategies. The theoretical and empirical foundation for the VCMM is that the returns of various asset classes reflect the compensation investors require for bearing different types of systematic risk (beta). At the core of the model are estimates of the dynamic statistical relationship between risk factors and asset returns, obtained from statistical analysis based on available monthly financial and economic data from as early as 1960. Using a system of estimated equations, the model then applies a Monte Carlo simulation method to project the estimated interrelationships among risk factors and asset classes as well as uncertainty and randomness over time. The model generates a large set of simulated outcomes for each asset class over several time horizons. Forecasts are obtained by computing measures of central tendency in these simulations. Results produced by the tool will vary with each use and over time. 7 Given these muted expectations, what’s the best course of action? I’ve often encouraged shareholders to focus on the things they can control. That advice holds true today. Consider saving more than you think you may need. That’s one way you can prepare for the volatility that may lie ahead, particularly as markets adjust to changes in policies from the Fed and other central banks. And, as always, investors would be well-served to follow Vanguard’s principles for investing success: • Goals. Create clear, appropriate investment goals. • Balance. Develop a suitable asset allocation using broadly diversified funds. • Cost. Minimize cost. • Discipline. Maintain perspective and long-term discipline. As with saving, each of these principles is within your control, and focusing on them can keep you on the right path. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 19, 2016 Tax-Managed Balanced Fund Fund Profile As of December 31, 2015 Equity and Portfolio Characteristics DJ Russell U.S. Total 1000 Market Fund Index FA Index Number of Stocks 756 1,033 3,960 Median Market Cap $59.1B $60.5B $51.4B Price/Earnings Ratio 21.3x 21.2x 21.9x Price/Book Ratio 2.7x 2.7x 2.7x Return on Equity 17.7% 17.8% 17.2% Earnings Growth Rate 9.9% 9.4% 9.5% Dividend Yield 1.9% 2.1% 2.1% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 9% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.12% — — 30-Day SEC Yield 1.72% — — Short-Term Reserves 0.3% — — Fixed Income Characteristics Barclays Barclays 1-15 Year Municipal Municipal Bond Fund Index Index Number of Bonds 1,391 38,905 47,819 Yield to Maturity (before expenses) 1.8% 1.8% 2.1% Average Coupon 4.5% 4.8% 4.8% Average Duration 4.8 years 4.7 years 6.2 years Average Stated Maturity 8.5 years 8.0 years 13.1 years Total Fund Volatility Measures DJ Tax-Managed U.S. Total Balanced Market Comp Index FA Index R-Squared 1.00 0.92 Beta 0.98 0.47 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Apple Inc. Computer Technology 3.0% Alphabet Inc. Computer Services Software & Systems 2.3 Microsoft Corp. Computer Services Software & Systems 2.2 Exxon Mobil Corp. Oil: Integrated 1.6 General Electric Co. Diversified Manufacturing Operations 1.4 Johnson & Johnson Pharmaceuticals 1.4 Amazon.com Inc. Diversified Retail 1.3 Berkshire Hathaway Inc. Insurance: Multi-Line 1.3 Wells Fargo & Co. Banks: Diversified 1.2 Facebook Inc. Computer Services Software & Systems 1.2 Top Ten 16.9% Top Ten as % of Total Net Assets 8.2% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated April 29, 2015, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2015, the expense ratio was 0.11%. 9 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ Russell U.S. Total 1000 Market Fund Index FA Index Consumer Discretionary 14.9% 14.8% 14.7% Consumer Staples 8.3 8.3 7.9 Energy 6.2 6.3 5.9 Financial Services 19.6 19.7 20.3 Health Care 14.4 14.5 14.7 Materials & Processing 3.7 3.5 3.7 Producer Durables 10.4 10.7 10.6 Technology 17.2 17.0 17.0 Utilities 5.3 5.2 5.2 Distribution by Credit Quality (% of fixed income portfolio) AAA 23.8% AA 50.4 A 18.1 BBB 6.3 BB 0.7 Not Rated 0.7 Credit-quality ratings are obtained from Moody's and S&P, and the higher rating for each issue is shown. "Not Rated" is used to classify securities for which a rating is not available. Not rated securities include a fund's investment in Vanguard Market Liquidity Fund or Vanguard Municipal Cash Management Fund, each of which invests in high-quality money market instruments and may serve as a cash management vehicle for the Vanguard funds, trusts, and accounts. For more information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus Distribution by Average Stated Maturity (% of fixed income portfolio) Under 1 Year 11.5% 1 - 3 Years 9.9 3 - 5 Years 11.7 5 - 10 Years 27.3 10 - 20 Years 38.9 20 - 30 Years 0.7 Largest Area Concentrations (% of fixed income portfolio) New York 14.7% California 14.7 Texas 9.0 Illinois 5.6 Pennsylvania 5.4 Maryland 4.2 Florida 3.9 Massachusetts 3.5 New Jersey 3.2 Washington 2.9 Top Ten 67.1% "
